     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12                                                             )   Case No.: 2:18-cv-02779-AC
         ERIK JASON MEISTER,                                   )
13                                                             )   STIPULATION AND PROPOSED ORDER
                                                               )   FOR A FIRST EXTENSION OF TIME TO
14                                                             )   RESPOND TO PLAINTIFF’S
                         Plaintiff,                            )   SETTLEMENT REQUEST
15                                                             )
          v.                                                   )
16                                                             )
     ANDREW SAUL, 1                                            )
17   Commissioner of Social Security,                          )
                                                               )
18
                         Defendant.
19
20
                         IT IS HEREBY STIPULATED, by and between the parties, through their
21
     respective counsel of record, subject to the approval of the Court, that Defendant shall have a
22
     first extension of time of 61 days to respond to Plaintiff’s motion for summary judgment. With
23
     this extension:
24
                  Defendant shall serve and file a responsive brief on or before September 16, 2019;
25
                   and
26
27
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
28   Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)(action survives regardless
     of any change in the person occupying the office of Commissioner of Social Security).


     Stip. & Prop. Order for Ext.; Case 2:18-cv-02779-AC   1
 1                Plaintiff may serve and file a reply within 21 days of service of defendant's
 2                 responsive brief (on or before October 7, 2019).
 3   Defendant respectfully requests this additional time because additional time is needed to respond
 4   to the motion due to undersigned counsel’s workload, including 7 district court briefs due in July
 5   and 14 district court briefs due in August. In addition, counsel will be on leave from July 19
 6   through July 30.
 7
 8
 9
10                                                         Respectfully submitted,

11   Dated: July16, 2019                                   /s/ Geri Kahn*
                                                           (*as authorized via e-mail on 7/16/19)
12                                                         GERI KAHN
13                                                         Attorney for Plaintiff

14
     Dated: July 16, 2019                                  McGREGOR W. SCOTT
15
                                                           United States Attorney
16                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
17                                                         Social Security Administration
18
                                                   By:     /s/ Marcelo Illarmo
19                                                         MARCELO ILLARMO
                                                           Special Assistant United States Attorney
20
                                                           Attorneys for Defendant
21
22
                                                           ORDER
23
24
     APPROVED AND SO ORDERED:
25
26
     Dated: July 16, 2019
27
28


     Stip. & Prop. Order for Ext.; Case 2:18-cv-02779-AC   2
